          Case:2:20-cv-03504-JMY
          Case  20-3152 Document:  12 Page:
                                 Document 55 1FiledDate Filed: 10/30/2020
                                                    10/30/20   Page 1 of 2




          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                       BCO-007-E
                                       No. 20-3152

                                  LATOYA GILLIAM;
                                  KAYLA MCCROBIE

                                            v.

               UNITED STATES DEPARTMENT OF AGRICULTURE;
          SECRETARY UNITED STATES DEPARTMENT OF AGRICULTURE,
                                          Appellant

                              (E.D. Pa. No. 2-20-cv-03504)

Present: AMBRO & SHWARTZ, Circuit Judges

      1. Appellants’ Emergency Motion for Stay of Preliminary Injunction Pending
         Appeal and For Administrative Stay Pending Disposition of Stay Motion;

      2. Letter dated 10/27/2020, filed pursuant to Rule 28(j) from counsel for
         Appellants Secretary United States Department of Agriculture and AGRI;

      3. Response by Appellees in Opposition.

                                                       Respectfully,
                                                       Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion for a stay of the preliminary injunction is denied. The request for
an administrative stay is dismissed as moot. The Court has determined that the appeal
should be expedited. Briefing shall proceed as follows:

      -    Appellant’s opening brief and the joint appendix must be filed on or
           beforeTuesday, November 17, 2020.
      -    Appellees’ brief must be filed on or before Tuesday, December 1, 2020.
      -    Appellant’s reply brief, if any, must be filed on or before Tuesday, December
           8, 2020.

The case will be scheduled for disposition at the convenience of the Court.
        Case:2:20-cv-03504-JMY
        Case  20-3152 Document:  12 Page:
                               Document 55 2FiledDate Filed: 10/30/2020
                                                  10/30/20   Page 2 of 2




                                                 By the Court,

                                                 s/ Thomas L. Ambro
                                                 Circuit Judge

Dated: October 30, 2020
Tmm/cc: Amy Hirsch, Esq.
James D. Nelson, Esq.
David B. Salmons, Esq.
John P. Lavelle, Jr., Esq.
Joshua K. Handell, Esq.
